DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suematsu et al. (US 2009/0035612 A1).
Regarding claim 1, Suematsu discloses a method of detecting hydrogen leakage from a power plant (10) which is wholly or partially fueled by hydrogen supplied to the power plant from a tank arrangement, the method comprising: determining a rate of supply of hydrogen to the power plant (300); determining a rate of change of mass of hydrogen in the tank arrangement (pressure (P1, P3) variation or flow rate Q variation); 
Regarding claim 8, implemented on board a vehicle (90) powered by the power plant (10).
Regarding claim 9, Suematsu discloses  a power plant installation (10) configured to operate according to the method of claim 1.
Regarding claim 10, Suematsu discloses a computer program embodied on a computer readable storage medium which, when run on an engine controller (400), causes it to operate according to the method of any of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 2 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suematsu et al. (US 2009/0035612 A1) in view of Fuse (US 2005/0247123 A1).
Suematsu discloses all the limitations as applied to claim 1 above, but is silent about a temperature and pressure to determine the temperature and pressure inside the tank and determine the quantity of fuel in the tank.
Fuse discloses in tank temperature and pressure sensors (24, 25) to determine an accurate quantity of hydrogen in the tank after an error correction (mass change) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the invention Suematsu by using in tank temperature and pressure sensors to determine the quantity of hydrogen in the tank as disclosed by Fuse to accurately calculate the quantity of fuel in the fuel tank.
Regarding claim 11, Suematsu discloses a system for detection of hydrogen leakage from an installation comprising a power plant (10) fueled at least partly with hydrogen and a tank arrangement (20) for storing hydrogen and supplying hydrogen to the power plant, the system comprising


Suematsu discloses all the limitations as applied to claim 1 above, but is silent about a temperature and pressure to determine the temperature and pressure inside the tank and determine the quantity of fuel in the tank.
Fuse discloses in tank temperature and pressure sensors (24, 25) to determine an accurate quantity of hydrogen in the tank after an error correction (mass change) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the invention Suematsu by using in tank temperature and pressure sensors to determine the quantity of hydrogen in the tank as disclosed by Fuse to accurately calculate the quantity of fuel in the fuel tank.
Regarding claim 12, further comprises a further sensor arrangement (310, 330) for sensing a temperature and a pressure in a supply line leading from the tank to the power plant.
Regarding claim 13, wherein the tank arrangement further includes at least one hydrogen supply line (24) leading from the tank (20) to the power plant (10), and in which the system further comprising a further sensor located to sense a temperature and a pressure in the supply line (310, 330), the rate of mass change being based on the sum of a rate of mass change (error change) in the tank and a rate of mass change in the supply line.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suematsu et al. (US 2009/0035612 A1) in view of Fuse (US 2005/0247123 A1) and further in view of Johns et al. (US 2018/0149096 A1).
Suematsu discloses all the limitations as applied to claim 1, but is silent as to the hydrogen flow is based on engine operating conditions (including input from many sensors, [0132]).
Johns teaches modulation of the gaseous hydrogen supply pressure and flow as a function of the instant operating conditions of the engine (paragraph [0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suematsu by modulation of the gaseous hydrogen supply pressure and flow as a function of the instant operating conditions of the engine as taught by Johns to improve engine performance by modulating gaseous hydrogen continuously as a function of engine operating conditions
Regarding claim 18, wherein the power plant is an internal combustion engine (10).
Allowable Subject Matter
Claims 3, 4, 6, 7, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose hydrogen powered power plants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.